As filed with the Securities and Exchange Commission on May 29, 2014 Investment Company Act File Number 811-4922 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY California Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1: Schedule of Investments CALIFORNIA DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS MARCH 31, 2014 (UNAUDITED) Ratings(a) Maturity Interest Value Standard FaceAmount Date Rate (Note1) Moody’s & Poor’s TAX EXEMPT GENERAL OBLIGATION NOTES AND BONDS (7.19%) Clayton School District, WI TRAPN 09/19/14 0.45% Clinton CSD, Oneida County, NY RAN 06/17/14 King City Union School District, CA TRAN 04/30/14 Mequon & Thiensville School District, WI TRAPN 09/04/14 Middleton-Cross Plains Area School District, WI TRAPN 09/18/14 North Lake School District, WI TRAPN 10/29/14 Northland Pines School District, WI TRAPN 10/10/14 Owego Apalachin Central School District, Tioga County, NY RAN 06/19/14 Pulaski Community School District, WI TRAPN 09/16/14 Richfield Joint School District No.1, WI TRAPN 10/29/14 School District of Altoona, WI TRAPN 10/30/14 School District of Baraboo, WI TRAPN 09/18/14 School District of Bloomer , WI TRAPN 09/26/14 School District of Independence, WI TRAPN 10/30/14 School District of Somerset, WI TRAPN 10/24/14 School District of South Milwaukee, WI TRAPN 09/17/14 School District of Williams Bay, WI TRAPN 08/29/14 School District of Kettle Moraine, WI TRAPN 09/10/14 School District of Wisconsin Dells, WI TRAPN 10/29/14 Unified School District of Antigo, WI TRAPN 10/29/14 Wheatland J 1 School District, WI TRAPN 10/30/14 Total Tax Exempt General Obligation Notes and Bonds TAX EXEMPT VARIABLE RATE DEMAND INSTRUMENTS (94.21%) (a) Airport Commission of the City and County of San Francisco, CA (San Francisco International Airport) RRB – Second Series Issuer 36C LOC U.S. Bank, N.A. 05/01/26 0.07% VMIG-1 A-1+ Association of Bay Area Government Finance Authority for Nonprofit Corporations RB (On Look Senior Health Services) – Series 2008 LOC Wells Fargo Bank, N.A. 08/01/38 VMIG-1 Association of Bay Area Government Finance Authority for Nonprofit Corporations RB (Sharp Healthcare) – Series 2009D LOC Citibank, N.A. 08/01/35 VMIG-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB – 2007 Series B-2 LOC JPMorgan Chase Bank, N.A. 04/01/47 VMIG-1 A-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB – 2008 Series E-1 LOC Bank of Tokyo Mitsubishi, UFJ 04/01/45 VMIG-1 A-1 BB&T Municipal Trust Floater Certificates – Series 2011 LOC Branch Banking & Trust Company 09/01/22 VMIG-1 California Education Facilities Authority RB (Life Chiropractic College West Incorporated) – Series 1999 LOC Bank of West 01/01/25 VMIG-1 California Education Facility Authority RB (California Institute of Technology) – Series 1994 LOC California Institute of Technology 01/01/24 VMIG-1 California HFFA RB (Adventist Hospital/West Sutter Health Revolving–Loan Pool) – Series 1991A LOC U.S. Bank, N.A. 08/01/21 VMIG-1 A-1+ California HFFA RB (Catholic Healthcare West Loan Program)– 2011 Series C LOC BMO Harris Bank 03/01/47 VMIG-1 A-1+ California HFFA RB (Catholic Healthcare West Loan Program) – Series 2005H LOC Sumitomo Mitsui Banking Corp. 07/01/35 VMIG-1 A-1 California HFFA RB (Catholic Healthcare West Loan Program) – Series 2005I LOC Mizuho Corporate Bank Ltd 07/01/35 VMIG-1 A-1 California HFFA RB (Catholic Healthcare West Loan Program) – Series 2009H LOC Wells Fargo Bank, N.A. 07/01/33 VMIG-1 A-1+ California HFFA RB (Scripps Health) – 2010 Series B LOC JPMorgan Chase Bank, N.A. 10/01/40 VMIG-1 A-1+ California Housing Finance Agency MHRB III – 2002 Series B Guaranteed by Federal National Mortgage Association/Federal Home Loan Mortgage Corporation 02/01/35 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RB (California Academy of Sciences, San Francisco, CA) – Series 2008E LOC Northern Trust Company 09/01/38 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RRB (Pacific Gas and Electric Company) – 2009 Series A LOC Mizuho Corporate Bank Ltd 11/01/26 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RRB (Pacific Gas and Electric Company) – Series 2009B LOC Mizuho Corporate Bank Ltd 11/01/26 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RRB (Pacific Gas and Electric Company) – Series 2009C LOC Sumitomo Mitsui Banking Corp. 12/01/16 VMIG-1 A-1+ California Infrastructure and Economic Development Bank RRB (Pacific Gas and Electric Company) – Series 2009D LOC Sumitomo Mitsui Banking Corp. 12/01/16 VMIG-1 A-1+ California Municipal Finance Authority RB (La Sierra University) – Series 2008A LOC Wells Fargo Bank, N.A. 08/01/28 A-1+ California Municipal Finance Authority RB (Westmont College) – Series 2010A LOC Comerica Bank 01/01/40 VMIG-1 A-1 California PCFA Resource Recovery RB (Sanger Project) – 1990 Series A (b) LOC National Bank of Canada 09/01/20 VMIG-1 California PCFA Resource Recovery RB (Wadham Energy Project) – Series 1987C (b) LOC BNP Paribas S.A. 11/01/17 A-1 California Statewide Communities Development Authority MHRB (Stoneridge at Elk Grove) – 2005 Series Q (b) LOC Citibank, N.A. 10/01/38 A-1 California Statewide Communities Development Authority RB (Chadwick School) – Series 2002 LOC JPMorgan Chase Bank, N.A. 10/01/29 VMIG-1 California Statewide Communities Development Authority RB (The Master's College) – Series 2007 LOC U.S. Bank, N.A. 02/01/37 VMIG-1 California Statewide Communities Development Authority RB (The Painted Turtle) – Series 2003 LOC Wells Fargo Bank, N.A. 04/01/33 VMIG-1 City and County of San Francisco Finance Corporation Lease RRB (Moscone Center Expansion Project) – Series 2008-2 LOC State Street Bank & Trust Company 04/01/30 VMIG-1 A-1+ City and County of San Francisco MHRB (Folsom-Dore Apartment Project) – Series 2002A (b) LOC Citibank, N.A. 12/01/34 A-1 City of Berkeley RB (Berkeley-Albany YMCA) – Series 2008 LOC Wells Fargo Bank, N.A. 07/01/38 A-1+ City of Hemet Multifamily Housing RRB (Sunwest Retirement Village) – 1999 Series A Guaranteed by Federal Home Loan Mortgage Corporation 01/01/25 A1+ City of Irvine, CA Assessment District No. 89-10 Improvement Bonds (Orange County, California) LOC State Street Bank & Trust Company/California State Teachers Retirement System 09/02/15 VMIG-1 City of Irvine, CA Assessment District No. 94-13 (Oak Creek) Limited Obligation Improvement Bonds LOC State Street Bank & Trust Company 09/02/22 VMIG-1 A-1+ City of Livermore, Alamada, CA (Livermore Capital Projects Financing Authority) LOC U.S. Bank, N.A. 10/01/30 A-1+ City of New York GO Bonds, Fiscal 2012 Series D Subseries D-3 LOC Bank of New York Mellon, N.A. 10/01/39 VMIG-1 A-1+ City of Ontario, CA Multifamily Housing RRB (Park Centre Apartments) – Series 2005 Guaranteed by Federal Home Loan Mortgage Corporation 12/01/35 A-1+ City of Pittsburg Public Financing Authority Water RRB – Series 2008 LOC Bank of West 06/01/35 VMIG-1 City of Upland, CA Apartment Development RRB (Mountain Springs) – Series 1998A Guaranteed by Federal National Mortgage Association 11/15/28 A-1+ Commonwealth of Puerto Rico Public Improvement Refunding Bonds – Sub-Series C-5-2 LOC Barclays Bank PLC 07/01/20 VMIG-1 A-1 Community Facilities District No. 07-1 of the Tustin Unified School District – Series 2010 LOC Bank of America, N.A. 09/01/50 A-1 Community Facilities District No. 89-5 (Rancon Business Center) of the Rancho, CA Water District Refunding Bonds – Series 1998 LOC Wells Fargo Bank, N.A. 09/01/28 VMIG-1 A-1+ County of Contra Costa Multifamily Mortgage RRB (Rivershore Apartments) – Series 1992 B Guaranteed by Federal National Mortgage Association 11/15/22 A-1+ County of Los Angles Multifamily Mortgage RB (Crescent Gardens) – Series 1984A Guaranteed by Federal Home Loan Mortgage Corporation 07/01/14 A-1+ County of Sacramento Special Facilities Airport RB (The Cessna Aircraft Company Project) – Series 1998 (b) LOC Bank of America, N.A. 11/01/28 A-1 District of Columbia RRB (American University Issue) – Series 2008 LOC JPMorgan Chase Bank, N.A. 10/01/38 VMIG-1 Housing Authority of the County of Sacramento Multifamily Housing RRB (Ashford Park Apartments) 1996 Issue D Guaranteed by Federal National Mortgage Association 07/15/29 A-1+ IDA of the County of Alameda RB (Ettore Products Co. Project) – Series 2005 A (b) LOC Comerica Bank 12/01/30 A-1 Indiana Finance Authority Health System RRB (Sisters of St. Francis Health Services, Inc. Obligated Group) – Series 2008A LOC JPMorgan Chase Bank, N.A. 11/01/41 VMIG-1 Irvine Ranch Water District Series 1991 District No. 105, 250 and 290 LOC Bank of New York Mellon, N.A. 08/01/16 VMIG-1 A-1+ Irvine Ranch Water District Series 1993 District No. 105, 140, 240 and 250 LOC Bank of New York Mellon, N.A. 04/01/33 VMIG-1 A-1+ Irvine Ranch Water District Consolidated Series 2009B LOC Bank of America, N.A. 10/01/41 VMIG-1 A-1 Kern Water Bank Authority RB Series 2003A LOC Wells Fargo Bank, N.A. 07/01/28 A-1+ Redevelopment Agency of the City of Livermore Multifamily Housing RRB (Livermore Independent Senior Apartments) – 2009 Series A Guaranteed by Federal National Mortgage Association 07/15/39 A-1+ Redevelopment Agency of the City of Pittsburg Los Medanos Community Development Project Subordinate Tax Allocation Bonds – Series 2004A LOC State Street Bank & Trust Company/California State Teachers Retirement System 09/01/35 A-1+ Riverside County, CA 1985 COPs (ACES) Type One Series A LOC State Street Bank & Trust Company 12/01/15 VMIG-1 A-1+ Riverside County, CA 1985 COPs (ACES) Type One Series B LOC State Street Bank & Trust Company 12/01/15 VMIG-1 A-1+ Sacramento Municipal Utility District Subordinated Electric RB – Series 2012M LOC U.S. Bank, N.A. 08/15/41 A-1+ San Francisco, CA Redevelopment Agency of City & County (Fillmore Center) – Series A-1 Guaranteed by Federal Home Loan Mortgage Corporation 12/01/17 A-1+ San Rafael Redevelopment Agency MHRB (Fairfax Street Apartments) – Series 2001A LOC Citibank, N.A. 09/01/31 A-1 Santa Clara County, CA MHRB (Grove Garden Apartments) – Series 1997A Guaranteed by Federal National Mortgage Association 02/15/27 A-1+ South Carolina Jobs EDA (Franco Manufacturing Company, Inc. Project) – Series 1998 (b) LOC Bank of America, N.A. 05/01/19 A-1 Southern California Public Power Authority RRB (Magnolia Power Project A) – Series 2009-1 LOC U.S. Bank, N.A. 07/01/36 VMIG-1 A-1+ State of California – Series 2004A2 LOC Citibank, N.A. 05/01/34 VMIG-1 A-1 State of California – Series 2004A6 LOC Citibank, N.A. 05/01/34 VMIG-1 A-1 State of California – Series 2004B3 LOC State Street Bank & Trust Company 05/01/34 VMIG-1 A-1+ State of California – Series 2004B4 LOC Citibank, N.A. 05/01/34 VIMG-1 A-1 State of California – Series 2005A2-2 LOC Royal Bank of Canada 05/01/40 VMIG-1 A-1+ State of California – Series A1-2 LOC Royal Bank of Canada 05/01/40 VMIG-1 A-1+ State of California GO Bonds, Series 2003A-2 LOC BMO Harris Bank 05/01/33 VMIG-1 A-1 The City of Los Angles MHRB (Fountain Park Phase II Project) – Series 2000B (b) Guaranteed by Federal National Mortgage Association 03/15/34 A-1+ The City of New York GO – 2013 Series A-3 LOC Mizuho Corporate Bank Ltd 10/01/40 VMIG-1 A-1 The Housing Authority of the County of Los Angles Multifamily Housing RRB (Malibu Meadows II Project) – 1998 Series C Guaranteed by Federal National Mortgage Association 04/15/28 A-1+ University of Illinois, Health Service Facilities System RB – Series 1997A LOC JPMorgan Chase Bank, N.A. 10/01/26 VMIG-1 A-1 Total Tax Exempt Variable Rate Demand Instruments TAX EXEMPT VARIABLE RATE DEMAND INSTRUMENTS – PRIVATE PLACEMENT (a) (0.04%) Redevelopment Agency of the City of Morgan Hill (Kent Trust Project) – Series 1984B LOC Wells Fargo Bank, N.A. 12/01/14 1.63% P-1 A-1+ Total Tax Exempt Variable Rate Demand Instruments - Private Placement Total Investments (101.44%) (cost $631,232,632†) Liabilities in excess of cash and other assets(-1.44%) Net Assets (100.00%) Class A,435,469,215 shares outstanding Class B,140,857,925 shares outstanding Advantage Shares,45,940,302 shares outstanding †Aggregate cost for federal income tax purposes is identical.All securities are valued at amortized cost and as a result, there is no unrealized appreciation and depreciation. FOOTNOTES: Unless the securities are assigned their own ratings, the ratings are those of the bank whose letter of credit guarantees the issue or the insurance company who insures the issue.All letters of credit and insurance are irrevocable and direct pay covering both principal and interest. Ratings are unaudited. In addition, certain issuers may have either a line of credit, a liquidity facility, a standby purchase agreement or some other financing mechanism to ensure the remarketing of the securities.This is not a guarantee and does not serve to insure or collateralize the issue. Securities that are not rated which Fund's adviser has determined to be of comparable quality to those rated securities in which the Fund invests. (a) Securities payable on demand at par including accrued interest (usually with seven days’ notice) and, if indicated, unconditionally secured as to principal and interest by a bank letter of credit. The interest rates are adjustable and are based on bank prime rates or other interest rate adjustment indices. The rate shown is the rate in effect at the date of this statement. (b) Security subject to alternative minimum tax. KEY: ACES Adjustable Convertible Extendable Securities COP Certificates of Participation CSD Central School District EDA Economic Development Authority GO General Obligation HFFA Health Facilities Financing Authority IDA Industrial Development Authority LOC Letter of Credit MHRB Multi-family Housing Revenue Bond PCFA Pollution Control Financing Authority RAN Revenue Anticipation Note RB Revenue Bond RRB Refunding Revenue Bond TRAN Tax and Revenue Anticipation Note TRAPN Tax and Revenue Anticipation Promissory Note Note 1 - Valuation of Securities Investments are recorded on the basis of amortized cost, which approximates value, as permitted by Rule 2a-7 under the 1940 Act. Under this method, a portfolio instrument is valued at cost and any discount or premium is amortized on a constant basis to the maturity of the instrument. The maturity of variable rate demand instruments is deemed to be the longer of the period required before the Fund is entitled to receive payment of the principal amount or the period remaining until the next interest rate adjustment. Under the provisions of GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.GAAP establishes a hierarchy that prioritizes the inputs to valuation methods giving the highest priority to readily available unadjusted prices in an active market for identical assets (Level 1) and the lowest priority to significant unobservable inputs (Level 3) generally when market prices are not readily available or are unreliable.Based on the valuation inputs, the securities or other investments are tiered into one of three levels.Changes in valuation methods may result in transfers in or out of an investment’s assigned level: Level 1 –prices are determined using quoted prices in an active market for identical assets. Level 2 – prices are determined using other significant observable inputs.Observable inputs are inputs that the other market participants may use in pricing a security.These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3 – prices are determined using significant unobservable inputs.In situations where quoted prices or observable inputs are unavailable (for example, when there is little or no market activity for an investment at the end of the period), unobservable inputs may be used.Unobservable inputs reflect the Fund’s own assumptions about the factors market participants would use in determining fair value of the securities or instruments and would be based on the best available information. The following is a summary of the tiered valuation input levels, as of the end of the reporting period, March 31, 2014.The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities.Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but as the value is not obtained from a quoted price in an active market, such securities are reflected as a Level 2. Debt securities Quoted prices in active markets for identical assets (Level 1) - Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) - Total For the period ended March 31, 2014, there was no Level 1 or Level 3 investments.There were also no transfers between levels during the period ended March 31, 2014. Item 2:Controls and Procedures a. The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the design and operation of the registrant's disclosure controls and procedures within 90 days of this filing and have concluded that the registrant’s disclosure controls and procedures were effective in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported on a timely basis. b. There were no changes in the registrant's internal controls over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to affect, the registrant’s internal controls over financial reporting. Item 3:Exhibits Certifications of Principal Executive Officer and Principal Financial Officer, under Rule 30a-2(a) of the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) California Daily Tax Free Income Fund, Inc. By (Signature and Title)* /s/ Christine Manna Christine Manna, Secretary Date: May 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Michael P. Lydon Michael P. Lydon, President Date: May 28, 2014 By (Signature and Title)* /s/ Esther Cheung Esther Cheung, Vice President, Assistant Treasurer Date: May 28, 2014 * Print the name and title of each signing officer under his or her signature.
